Title: From John Adams to Henry Colman, 14 March 1813
From: Adams, John
To: Colman, Henry



Dear Sir
Quincy 4th 14 1813

In compliance with your request in your favour of the 12th I have written to the President and the Secretary at war letters which will go in the mail tomorrow.
The substance of all I have written is that from a personal knowledge and agreeable acquaintance I am fully persuaded. The Government may repose entire confidence in the candour and integrity of any representations you may make relative to your Brother. Wishing you and your brother success and prosperity I am your friend and Servant
John Adams.